Case 1:18-cv-11926-PBS Document 17-1 Filed 11/08/18 Page 1 of 6




                        EXHIBIT 1
       Case 1:18-cv-11926-PBS Document 17-1 Filed 11/08/18 Page 2 of 6




    Ligand Pharmaceuticals'(NASDAQ: LGND)—Institutional Holders
      waste no time dumping stock in response to Insolvency and
                           bankruptcy risk
                      Ligand's largest Shareholder BVF, Inc. sells 484,524 shares.




A Prescient In~erview


        On August 13th,2014 Rev. Father Emmanuel Lemelson, Founder and President of the Lantern

Foundation and Chief Investment Officer of Lemelson Capital Management, appeared on Benzinga's Pre-

Market Prep show in which he addressed recent geopolitical and global market developments and the

firm's existing long and short investment positions, including Lemelson Capital's short position in Ligand

Pharmaceuticals(NASDAQ: LGND), which the firm first announced on June 16, 2014.


        In the interview, Lemelson commented:




              You read these press releases carefully, and you have to as(< ynurseJf, why is the
             company doing press releases? Do you think it isfar instit~rtronal holders? l don't
            think so. These guys have a direct line to the CEC~ and the board o~ directors. Those
            things arefor retUil investors. If you read it carefully, it looks a lot like institutional
                               holders trying to get out of the common equity.



                          REV. EMMANUEL LEMELSON, CIO OF LEMELSON CAPITAL MANAGEMENT - #PREMARKET PREP
                                                                                    WEDNESDAY, 13 Aucusr 2014



        Lemelson's August 13 Benzinga interview, including his comments on Ligand, can be heard here.


        Lemelson Capital's previous research reports(PDF versions) on Ligand can be found here, here

and here.

                                                                                            O Jl EXHIBITS_

                                                                                            Deponent

                                                                                            Dated 20 ~ Rptr. ~T
                                                                                                W W W.DEPOBOOK.COM




                                                                                                              SEC-Le meIson-E-1160509
            Case 1:18-cv-11926-PBS Document 17-1 Filed 11/08/18 Page 3 of 6




                On August 14`h, 2014 Lemelson Capital published its report on LGND's new debt issuance stating

     the following:




                  The ren! purpose of the transaction appears to be to enable large institi~ti~nal Ligancl

                           negat+'vely affect the prices of the shares traded in public markets...


                   Large, institutional carnn~vn equity holders are trading in unsecured securitiesfor
                       secured debt instruments, which have an upfront payment of15 percent.



                  LEMELSON CAPITAL SAYS LIGAND PHARMACEUTICALS'(NASDAQ: LGND)$225M            DeBT IssU,4Nce So~~~~F~es
                                                  COMPANY'S INSOLVENCY, SUBSTANTIALLY RAISES SPECTER OF BANKRUPTCY

                                                                                         THURSDAY, 14 AU~usT 2014




                On August 18t", Ligand filed a form 8-K with the SEC, the filing revealed the company had issued

     Z45 million in new debt, against tangible equity of just $21,000 giving rise to a debt to tangible equity

--   patio-of-11 67-to1(that is-$11;6G7-do~f~rr'rn debtfor~~terq-~tdoflar-rn-tangible-common-~FrareholdQ

     equity).


     Six days earlier the company stated the following:




                  L,•'gand intends to use a portion of the net proceedsfrom the offering of the notes to
                  pay the cost of certain convertible note hedge transactions, taking into account the
                     proceeds to Lrganc~ of certain warrant transact;ons and to repurchase up to $45
                    million ofshares of Ligand's common stock in privately negc:rated transactrors...



       "LIGAND ANNOUNCES PROPOSED OFFERING OF $225 MILLION OF CONVERTIBLE SENIOR NOTES AND ANNOUNCES $200
                                                                               MILLION SHARE REPURCHASE PROGRAM,"
                                                                                                     Au~usr 12, 2014




                                                                                                                5EC-Lemelson-E-1160510
      Case 1:18-cv-11926-PBS Document 17-1 Filed 11/08/18 Page 4 of 6




Debt at Usury Rates—The SEC Filings


        According to the August 18`h filing the company spent $6 million of the $245 Million (or ^'2.4%)

on initial purchaser's discounts and commissions. The company than spent a further $36.5 million (a

f~gu re_s ubstantiaU~high.er_thaa~h~$32.5_M.i l l ion_th.~cnm paq_y~ri.ginaL~epo.r~edia ids August?7t"

release on the terms of the debt offering) of the net proceeds to pay the cost of a privately negotiated

convertible note hedge transactions.


        These privately negotiated convertible note hedge transactions, which represents a stunning

expense of ~15% of the total proceeds from the debt offering, accord no benefit to either the note or

common equity holder, and when combined with the 2.4% in commission as well as the .75%annual

coupon create a sum total expense of the bond debt in the first year of a whopping 18.5%.


The filing included the following statement:




             ~e onvert~. e ote e. ~e ransactrons nn. t e arrant rnnsactions are separate
                  ransac roes, rn eac case, en ere ~n o y e ompany w~             e p .on
             Caunterparties, and are nat part of the terms of the Nvtes and w;l1 nct affect rtny
            holder's rights under tine Notes. Holders of the Notes wi19 not have any rights with
             respect to the Convertib;e Note Hedge Transactions or the Warrant Transactions.



                                                                     LIGAND PHARMACEUTICALS INC. —FORM 8-K
                                                                                             AucusT 18, 2014



        The real cost of the new debt was $45.3 Million or 6x the companies TTM net earnings, which

had already been fully consumed (and then some) by stock awards to management. In other words it

would take six years of operations at current profitability (which itself is unsustainable) to pay for just

the transaction costs of the new debt.




                                                                                                         SEC-Le meIson-E-1160511
         Case 1:18-cv-11926-PBS Document 17-1 Filed 11/08/18 Page 5 of 6




          The company could have simply contacted Capital One and applied for a consumer credit card

  with a very large line of credit, which undoubtedly would have had a lower cost,for that matter, loan

  sharks and payday lenders probably could have offered more favorable terms as well.


          So why go through all of the trouble of a formal bond offering with extraordinarily complex,

  privately negotiated derivative transactions? The answer is to accommodate a few large institutional

  shareholders in private, out of market transactions, that wouldn't effect quoted prices in the open

  market, while allowing large blocks of shares to be moved, and a select group of common shareholder

  to get out at great expense (45.3 Million to be exact) to remaining and on-going common shareholders.


          As the August 14`h LCM report indicated, buyers of the bonds would be none other than

  common shareholders who wanted out. In other words, the folks lending the money to the company via

  the bond offering were doing so with a mandate, that the company use the same funds to buy out their

  shares — Ligands common shareholders, often retail investors, would pay dearly (45 M)for the company

  to get a few large institutions out of the stock in private, out of market transactions. In case there is any

-- doubtregard'mg-the-driv~ersof~igand'-rrecen~high~ostd2bt-offering carrsitFer-the-fotlowirrg:




                ...appraximate(y $37.8 million of the net proceeds(from the bond offerinr~] to
             repurchase shares of the Company's common stcckfrom purchasers of the Notes in
                       privately negotiated transactions concurrently wrth the offering



                                                                      LIGAND PHARMACEUTICALS INC. —FORM S-K
                                                                                              AUGUST 18, 2014




  Wasting No Time




                                                                                                        5EC-Lemelson-E-1160512
           Case 1:18-cv-11926-PBS Document 17-1 Filed 11/08/18 Page 6 of 6




               On August 21S`, the SEC published form 13G/A filed by BVF, Inc. Ligands largest shareholder

     reporting that pursuant to rule 13-d that the company had sold 484,524 shares of Ligand Stock as of

     August 19t", the first date that funds from the new debt would have been available.




                 Holc(ers of the notes wrl(have the right to require ligand tv repurchase all or some of
                  their notes at 100°0 of their prircipaJ amount, p(us ~rny accrued and un,~aid interest,
                                    upor, the occurrence of certain corporate events.



                                           `~LIGAND PRICES OFFERING OF $225 MILLION OF CONVERTIBLE SENIOR NOTES,"
                                                                                                  Au~Usr 13, 2014



               There is no question that the cost of this preferential treatment of a few at the expense of

     many, places a burden on Ligand and its shareholders which is unsustainable, and further places the

     company deep within the context of insolvency and greatly heightens the likelihood of liquidation or

     reorganization under ch. 7 or ch. 11 of the bankruptcy code whereby common shareholders have only

---- the-protection of $21;000 inrtangibte~qu~tyto-shi~ldrth~m from-245Millian7n debt.


     If the call feature above is exercised common shareholders could be wiped almost entirely without

     notice.




                                                                                                              SEC-Le meIson-E-1160513
